Citation Nr: 0214297	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a neck and shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the RO in 
Roanoke, Virginia.  The veteran submitted a notice of 
disagreement in January 2000.  A statement of the case was 
issued in February 2000, and the veteran perfected his appeal 
in March 2000.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  There is no competent evidence of record of a nexus 
between claimed current right ankle disorder and any incident 
or injury of active service.  Arthritis was first shown years 
post-service.

3.  There is no competent evidence of record of a nexus 
between claimed current neck and shoulder disorder and any 
incident or injury of active service.  Arthritis was first 
shown years post-service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103(A), 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).

2.  The criteria for service connection for a neck and 
shoulder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(A), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. At the outset, the Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law during 
the pendency of this appeal.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  This liberalizing 
law is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

In accordance with the revised statute, VA has a duty to 
notify a claimant of the evidence needed to substantiate his 
claim.  VA also has a duty to assist a claimant in obtaining 
such evidence, including obtaining private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the veteran.  If VA is unable to obtain 
records identified by the claimant, VA must provide notice of 
the identity of the records that were not obtained, explain 
the efforts to obtain the records, and describe any further 
action to be taken to obtain the records.  Also in the case 
of a claim for disability compensation, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. §§ 
5103 and 5103A.

The RO did not have the benefit of the explicit provisions of 
the VCAA and its implementing regulations when it adjudicated 
the issues pertinent to this case in December 1999.  
Nevertheless, after reviewing the claims folder, the Board 
finds that, with regard to the claims of entitlement to 
service connection for right ankle and neck and shoulder 
disorders there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulations and VA's duties have been fulfilled in this case.  
By virtue of the December 1999 RO decision, and in a 
statement of the case issued in February 2000, the veteran 
was given notice of the information and medical evidence 
necessary to substantiate his claims of service connection 
for right ankle and cervical spine disorders.  Although the 
Board recognizes that the December 1999 rating decision 
denied service connection for these disorders by finding them 
"not well grounded", and that this is no longer the 
standard, in the sense that the evidence did not show a 
nexus, the result would not have been different.  Moreover, a 
substantial discussion on the merits of the claims was 
undertaken.  Subsequent to the statement of the case, the 
veteran provided a VAF-9 in which he indicated that he 
intended to get a medical opinion.  This document was dated 
in April 2000.  To date, no further evidence has been 
received from the veteran.

The RO has obtained all identified medical evidence, and 
there is no indication that there is any outstanding relevant 
evidence pertaining to the disabilities at issue, to include 
VA and private medical records, that has not been obtained.  
The veteran has been provided VA compensation examinations 
that are adequate for adjudication of the issues in this 
case.  Accordingly, the Board concludes that remanding this 
case for additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In sum, the facts relevant to the claim in 
this case have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA and its implementing regulations.  As 
there are is no additional evidence to be obtained, more 
specific notice is not needed.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Entitlement to service connection for a right ankle disorder

A review of the veteran's service medical records shows the 
veteran was treated in June 1971 after injuring his right 
ankle playing volleyball.  He was diagnosed with a severe 
right ankle sprain.  He was put on light duty and was placed 
in a cast two weeks after spraining the ankle.  The cast was 
removed in July 1971 and no additional treatment was 
recorded.  The veteran's separation examination was negative 
for any right ankle disabilities.

Post service treatment records show the veteran has had 
several subsequent injuries to his right ankle from 1984 to 
1990.  He twisted his ankle in May 1984 and x-rays taken at 
that time noted scant spurring adjacent to the tip of the 
medial malleolus.  It was noted that it was almost 
undoubtedly secondary to old injury, however, the nature of 
the old injury was not addressed.  The veteran was admitted 
to Memorial Hospital in June 1990 due to a crush injury to 
both feet with uncontrolled pain.  A bone scan with anterior 
flow study revealed an abnormal flow study and static images 
of the right foot consistent with fractures of distal 
metatarsal 2 and 3.  Early reflex sympathetic dystrophy (RSD) 
could not be excluded.  At that time he was diagnosed with 
RSD.

The report of a VA examination, conducted in April 1999, 
shows the veteran stating that he injured his right ankle in 
1970 or 1971 while playing volleyball.  He required a cast 
and was diagnosed with a severe sprain and no fracture.  He 
was able to return to full duty after the cast was removed.  
He stated that the ankle never got to full strength.  He 
reported that he has repeatedly twisted his ankle and broke 
the right ankle in 1987 when he stepped on the threshold 
while going out his front door.  He also stated he had a 
severe right foot injury in 1990 when a load slid off a 
machine and landed on his right foot.  He was hospitalized 
for 26 days because of the pain.  The right foot still has 
pain and he has been diagnosed with RSD.  

He stated that he had no swelling or pain at the time of 
examination.  The examiner noted that he limped on the right 
foot with no pain in the ankle.  He could not walk on his 
heels, toes, or outside of his feet because of the tendency 
to lose his balance.  The right ankle had no swelling, 
tenderness, crepitus or deformity.  He could dorsiflex the 
right ankle 0-7 degrees with no pain actively, 0-10 degrees 
with no pain passively, and 0-12 degrees with no pain after 
fatiguing.  He plantar flexed the right ankle to 47 degrees, 
with no pain.  X-ray examination showed plantar calcaneal 
spur with very minimal degenerative changes about the ankle.  
The diagnosis rendered was very minimal degenerative changes 
about the ankle.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); and see Boyer v. 
West, 210 F.3d 1039 (Fed. Cir. 2000) (a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service and 
the disability); Mercado-Martinez v. West, 11 Vet. App. 415 
(1998) (in order to establish service connection of a 
particular disability, a claimant must establish he or she 
has that disability and that a relationship exists between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service); Watson v. Brown, 4 Vet. App. 309 (1993) (a 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  For the purposes 
of 38 U.S.C.A. §§ 1110 and 1113, in the case of any veteran 
who served for ninety days or more during a period of war and 
a chronic disease, including arthritis, becomes manifest to a 
degree of ten percent or more within one year from the date 
of separation from such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service notwithstanding there is no record of evidence of 
such disease during the period of service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1133; 38 C.F.R. § 3.307, 3.309.

Resolution of the issue in this case must be considered on 
the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection are based on a review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 
16 (1991).

As shown, in order to establish service connection there must 
be competent evidence in the form of a medical opinion 
establishing a nexus between the veteran's current medical 
disorders and an in-service injury or incident.  The 
veteran's statements regarding in-service right ankle and 
cervical spine disorders, in conjunction with current 
symptoms allegedly associated with the disorders, cannot by 
themselves establish the nexus between any current disorders 
and his military service.  That is, lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Although the veteran is 
competent to say whether he had symptoms related to the 
disorders at issue in this case during his active service, he 
is not competent to establish a causal link between any 
current disability and an in-service injury or incident, as 
this is an issue of medical determination which requires 
medical expertise in order to have probative value.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

The veteran's separation examination was essentially normal, 
and the post-service medical evidence shows that his current 
treatment for right lower extremity disorders were first 
shown no earlier than twelve years after service.  While 
minimal degenerative changes about the right ankle have been 
noted on recent VA examination, the evidence of record is 
negative for establishing that the veteran's complaints 
related to chronic ankle pain are associated in any manner 
with any incident or injury of his military service.  In the 
absence of competent medical evidence of a nexus between the 
veteran's current minimal degenerative changes about the 
right ankle with any incident of service, the Board finds 
that service connection for this disability is not warranted.


Entitlement to service connection for a neck and shoulder 
condition

A review of the veteran's service medical records shows he 
was involved in an auto accident in July 1969.  He complained 
of pain in his neck area.  He was treated for whiplash.  No 
further pertinent complaints were recorded.  His separation 
examination was negative for any cervical spine disabilities.  

Private treatment records from Memorial hospital show the 
veteran injured his left shoulder at work in November 1979.  
X-ray examination revealed a slight amount of calcification 
of the anterior longitudinal ligament opposite the C5-6 and 
C6-7 interspaces.  No interspace narrowing was present and 
the cervical spine was generally negative.  He again injured 
his left shoulder at work in March 1980.  X-rays showed no 
definite fracture, lytic bone destruction or other 
abnormality of the left shoulder.  

VA outpatient treatment records show the veteran treated for 
neck and shoulder pain from March 1999.  X-ray examination in 
March 1999 showed neural foraminal bony impingement, left 
side, C3-4 with mild degenerative changes of disc space at 
C5-6.  The veteran underwent a cervical nerve block in May 
1999.  In June 1999 an MRI of his cervical spine showed a 
moderately large left paracentral C5-6 disc extrusion.

The report of a VA examination, conducted in April 1999, 
shows the veteran reporting he was treated for whiplash 
injury two weeks after a motor vehicle accident in 1969.  He 
injured his left shoulder while at work in 1979.  The doctor 
thought the pain came from his left neck.  Traction caused 
his pain to stop.  He had current complaints of pain in the 
center posterior part of the mid neck.  He had a bad episode 
in January 1999 with radiating pain into his left arm to the 
left thumb.  He complained that he could not sleep, lift, and 
had trouble coughing.

Examination showed tenderness throughout the entire posterior 
neck.  Range of motion was 45 degrees flexion, 34 degrees 
extension with pain.  Right lateral flexion was to 37 degrees 
with pain.  Left lateral flexion was to 36 degrees with pain.  
Bilateral lateral rotation was to 60 degrees with pain.  
Strength of the upper extremities was normal.  X-ray 
examination showed some degenerative disc disease noted at 
C5, C6, and C7 with neural foraminal bony impingement at C3-
4.  The examiner diagnosed degenerative disc disease at C5-6 
and C6-7 and mild degenerative changes of the cervical 
vertebrae with neural foraminal bony impingement noted at C3-
4.  

As noted above, in order to establish service connection 
there must be competent evidence in the form of a medical 
opinion establishing a nexus between the veteran's current 
medical disorders and an in-service injury or incident.  The 
veteran's separation examination was essentially normal, and 
the post-service medical evidence does not show that his 
current cervical spine disorder, first diagnosed and treated 
many years after service, is related to or caused by the 
whiplash injury in service.  While a cervical spine disorder 
has been noted on recent VA examination, the evidence of 
record is negative for establishing that the veteran's 
complaints related to chronic neck and shoulder pain are 
associated in any manner with any incident or injury of his 
military service.  In the absence of competent medical 
evidence of a nexus between the veteran's current cervical 
spine disorder with any incident of service, the Board finds 
that service connection for this disability is not warranted.

In sum, as competent evidence of a nexus between a claimed 
right ankle and neck and shoulder disorders, and active 
service has not been furnished, the veteran has failed to 
establish service connection for such disabilities.  See 
Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346 
(1999); Godfrey, 7 Vet. App. at 406.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49.


ORDER

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for a neck and shoulder 
disorder is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

